PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Scheller, Gregg, D.
Application No. 16/385,058
Filed: 16 Apr 2019
For: STEERABLE LASER PROBE

:
:
:	DECISION ON PETITION
:
:

This is a decision on “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e)” which is being treated as petition under 37 CFR 1.78(c) & (e), filed June 8, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to prior-filed provisional Application No. 61/646,336 and prior-filed nonprovisional Application No. 13/862,433 listed in the Application Data Sheet (“ADS”) filed June 8, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks items 1.

Petitioner previously made claims for the benefit of prior-filed provisional Application No. 61/646,336 and first intermediate nonprovisional Application No. 13/862,433 in the original ADS filed on the same day as the current application. The ADS specifies the relationship or “Continuity Type” (e.g., continuation, divisional, etc.) between each of the prior-filed applications. In addition, the current application was filed while second prior-filed intermediate nonprovisional Application No. 15/377,586 was pending. Application No. 15/377,586 was filed December 13, 2016 while first prior-filed intermediate Application No. 13/862,433 was pending. Application No. 13/862,433 was filed April 4, 2013 within twelve months of provisional Application No. 61/646,336 filing date May 13, 2012. 

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

However, Application No. 15/377,586 does not contain the benefit claim of provisional Application No. 61/646,336 for prior-filed intermediate Application No. 13/862,433 (see last filing receipt mailed April 19, 2019 for Application No. 15/377,586).  Although petitioner filed a corrected ADS on March 29, 2019 for Application No. 15/377,586, the benefit claim was not recognized because it was filed after the period set forth in 37 CFR 1.78(a)(4) and was not accompanied by a petition under 37 CFR 1.78(c) and because the applications were not listed on the ADS in reverse chronological order. See MPEP 211.02(III). Petitioner is advised to follow the instructions below on Page 8 of the “Corrected Application Data Sheet, Quick Start Guide, February 13, 2017” found at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf


    PNG
    media_image2.png
    202
    1149
    media_image2.png
    Greyscale


A grantable petition under 37 CFR 1.78 must be filed in Application No. 15/377,586 before a renewed petition under 37 CFR 1.78 can be granted in the subject application. 

It is further noted that Application No. 15/377,586 has issued as a patent. Application No. 61/646,336 was filed on May 13, 2012, prior to the effective date of the America Invents Act (AIA ). A certificate of correction is not appropriate to correct the benefit claim after issuance of the patent because petitioner seeks to add a delayed claim of benefit to a pre-AIA  (FTI) application/patent with an effective filing date before March 16, 2013 in this AIA  (FITF) patent by way of certificate of correction.  The Office has generally permitted/granted petitions under 37 CFR 1.55 and 1.78 with a Certificate of Correction (and without the need for a reissue) in issued patents because an earlier filing/priority date did not negatively affect patentability.  However, under current law, the grant of the petition may result in the patent being a pre-AIA  (FTI) patent. Since patentability can be negatively affected by a change from FITF to FTI (or from FTI to FTIF), the benefit claim cannot be corrected after issuance with a certificate of correction. The filing of a reissue application may be appropriate to pursue the desired correction of the benefit claims of the issued patent.

Additionally, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, any petition under 37 CFR 1.78 in the prior-filed application must be accompanied by an additional explanation that the entire period of delay was unintentional.

A renewed petition may be filed in the subject application once a grantable petition is filed in the prior-filed application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)